Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
	The received amendments (on 07/22/2022) to the drawings and specification are acceptable. In view of the received amendments (on 06/14/2022) to the claims 3, 10, 12, & 13, the outstanding claim objections and 112(a) rejections are moot, therefore are withdrawn.
	The Office action is responsive to the communication filed on 07/22/2022, and claims submitted thereto are under examination.
	Claims 1, 3, & 5- 17, & 19- 28 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
1) Weatherspoon (US Patent Publication 2016/0028324 A1) teaches a power distribution unit [item 200, fig. 1] comprising at least a POE port to receive low voltage DC power and an inverter [item 208] to invert this DC power to an AC power. See, Final Action, 04/05/2022, pages 4- 5. However, Weatherspoon fails to teach its power distribution unit (1) to receive at least 200W of low voltage from a first POE Ethernet port and also using additional POE port (2) comprising at least one USB port to power USB powered devices and (3) to combine received 200W of low voltage DC power from a first POE port and supplied voltage from a second/additional POE port.
2) Gershfeld (US 20140159510 A1) teaches a power distribution unit [item 20] coupled with a power supplier [item 10] that injects at least 200 W [“receiver is known then the power can be increased to about 200 W”] of POE power to the power distribution unit via a POE port, the power distribution unit further comprising an AC outlet to output a high voltage AC power [“150 indicates a third voltage.”] (Fig. 1, 3 [0012, 0021]). However, Gershfeld fails to teach its power distribution unit to combine the POE input power from two different POE ports and using a USB outlet as claimed.
3) Peto (US 20120269484 A1) teaches a POE ethernet port to inject up to 300 or preferably in excess of 500 Watts of power in addition to supplying of the data via a CAT cable ([0015, 0018]). However, Peto fails to teach its power distribution unit to combine power from multiple POE ports and also using a USB outlet.
4) Huang (US 20150094872 A1) teaches a power distribution unit [“termination unit” like item 30] that receives an AC input power of 220V (not POE power) to generate a USB output and an AC output of 220V (Fig. 4, 7, [0033]). However, Hwang does not teach combining power inputs from two POE ports to generate its USB and AC power outputs. 
I) Therefore, as to claims 1 & 26, the prior arts of the record individually or in a proper combination does not teach or suggest a power distribution unit comprising, inter alia, (1) an inverter to receive combination of the at least 200W of low voltage DC power from a first POE connection and an additional POE Ethernet port and (2) a USB port in addition to an AC outlet to output the high voltage AC power as claimed when claim(s) is/are viewed as a whole. 
II) As to claim 13, the prior arts of the record individually or in a proper combination fails to teach or suggest a method of providing high voltage AC power comprising “receiving, at the inverter, a combination of the low voltage DC power from the POE connections” and “deriving USB power from the low voltage DC power received from at least one of the POE connections” when claim is viewed as a whole.

III) Dependent claims are allowed at least because of their dependency with allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115